Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUT()MATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785,

Plainriffs,

vs. Civil Action No.:
HARRI PLUMBING & HEATING, INC.
809 W. 12"‘ street

Juneau, AK 99801

Serve: Jeffrey J. Duvernay, Registered Agent
809 W. 12“‘ street
Juneau, AK 99801

`_"\_¢*‘d¢‘\./`-_/VV\_/\./\_/\_/`_/\_/WV\_¢\_/WVV`_/\_/\_/WV

Defendant.
COl\/[PLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
1. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement lncome Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and ll45, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action
for breach of a Collective Bargaining Agreernent between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.

Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 2 of 6

w

2. Plaintiffs National Automatic Sprinkler lndustry Welfare Fund, National
Autornatic Sprinl<ler Local 669 UA Education Fund, National Automatic Sprinkler lndustry
Pension Fund, Sprinkler Industry Supplemental Pension Fund and the lntemational Training Fund
(hereinafter "NASI Funds") are multiemployer employee benefit plans as that term is defined in
Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and
maintained according to the provisions of the Restated Agreernents and Declarations of Trust
establishing the NASI Funds (hereinafter “Trust Agreements”) and the Collective Bargaining
Agreement between Road Sprinkler Fitters Local Union No. 669 (hereinafter referred to as “the
union”) and the Defendant. The NASI Funds are administered at 8000 Corporate Drive, Landover,
Maryland 20785.

3. Defendant Harri Plumbing & Heating, lnc. is a corporation existing under the laws
of the State of Alaska With offices located in Alaska. Defendant transacts business in the State of
Alaska as a contractor or subcontractor in the sprinkler industry and all times herein Was an
"ernployer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (l 1), (12),
(14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (ll), (12), (14); and Section 3 of the Multi-
Employer Pension Plan Amendrnents of 1980, 29 U.S.C. § lOOl(a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreernent With the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendant.

Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 3 of 6

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of February 2017 through the present

7. Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
November and December 2018. ln addition, Defendant has failed to submit report fomis for these
months. Pursuant to the terms of the Collective Bargaining Agreement, Defendant is obligated to
submit report forms and pay contributions owed to Plaintiff Funds.

9. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours Worked, the Funds are authorized to project
the delinquency amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the greater
of (a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted
by the Employer for the last twelve (12) months for which payments or
reports were submitted . . .

10. Using report forms submitted for the last three (3) months for which reports were

submitted, the projected delinquency for the months of Novernber and December 2018 is

$27,528.21 calculated as follows:

Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 4 of 6

Month Welfare Education Pension _S_I_S_ L'II
August 2018 $4,796.32 $208.32 $3,174.40 $3,100.10 $49.60

Sept. 2018 $5,739.15 $249.2'7 $3,798.40 $3,611.15 859.35
Oct. 2018 $7,160.64 $311.01 $4,739.20 $4,221.35 874.05

Average
Monthly Hours: $5,898.70 $256.20 $3,904.00 $3,644.20 $61.00

ll. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the
months of February 2017 through Novernber 2017, January 2018, March 2018 through May 2018
and July 2018 through October 2018 were paid late. The specific amounts paid and the date in
which the Defendant's contributions were received by the NASI Funds are set forth on the
attached breakdown (Exhibit A).

12. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
months of November and December 2018 are late.

13. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay
liquidated damages-as follows:

(1) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed

(2) An additional 5% is added if payment is not received in the
Funds Office by the last Working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.
14. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount

of $52,446.30 in liquidated damages assessed on the late contributions for the months of February

2017 through November 2017, January 2018, March 2018 through l\/lay 2018 and July 2018

Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 5 of 6

through December 2018, plus interest at the rate provided in 29 U.S.C. Section 1132(g) hom the

date of delinquency to the date of payment.

WHEREFORE, in Count I, PlaintiffFunds pray judgment as follows:

A. ln the amount of $27,528.21 for contributions due for work performed in November
and December 2018, plus costs, interest, and reasonable attomeys' fees, pursuant to 29 U.S.C.
§ 1132(g).

B. ln the amount of 852,446.30 for liquidated damages assessed on the late
contributions for the months of February 2017 through Novernber 2017, January 2018, l\/[arch
2018 through May 2018 and July 2018 through December 2018, plus costs, interest, and
reasonable attorneys' fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,
pursuant to 29 U.S.C. § l 132(g).

D. For such further relief as the Court may deem appropriatel

Respectf`ully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 w telephone

(202) 362-2640 - facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiffs

321633¢1

Case 8:19-cv-OO451-GLS Document 1 Filed 02/14/19 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement lncome Security Act of 1974, 29 U.S.C. §
1132(h) this 14th day of February, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 1 1 1 Constitution Avenue

Washington, DC 20224

Attention: Ernployee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

321633_1

